DETAILED ACTION
	This non-final office action is in response to Applicant’s submission filed February 8, 2019.  Currently Claims 1-12 are pending.  Claims 1 and 12 are the independent claims.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .




Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-12 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  

Regarding independent Claims 1 and 12, the claims are directed to the abstract idea of manufacturing yield prediction. This is a process (i.e. a series of steps) which (Statutory Category – Yes –process).  
The claims recite a judicial exception, a method for organizing human activity, manufacturing yield prediction (Judicial Exception – Yes – organizing human activity).  Specifically the claims are directed to deriving a yield prediction function (equation, model, algorithm, etc.), wherein manufacturing yield prediction is a fundamental economic practice that falls into the abstract idea subcategories of sales activities and commercial interactions.  See 2019 Revised Guidance, 84 Fed. Reg. at 52.  Further all of the steps of “collecting”, “collecting”, “deriving”, “extracting” and “deriving” recite functions of the manufacturing yield prediction are also directed to an abstract idea that falls into the abstract idea subcategories of sales activities and commercial interactions.  The steps of deriving a first yield prediction function, extracting part of the measurement yield data and deriving a second yield prediction function are also directed to an abstract idea because they are mathematical concepts/operations.  The intended purpose of independent claims 1 and 12 appears to be that a create a yield prediction equation for a wafer semiconductor manufacturing plant.  Accordingly, the claims recite an abstract idea – fundamental economic practice, specifically in the abstract idea subcategories Alice, 573 U.S. 208, 223.  Generic computers performing generic computer functions, alone, do not amount to significantly more than the abstract idea.  The claims as a whole do not recite more than what was well-known, routine and conventional in the field (see MPEP § 2106.05(d)).  In light of the foregoing and under the 2019 Revised Guidance, that each of the claims, considered as a whole, is directed to a patent-ineligible abstract idea that is not integrated into a practical application and does not include an inventive concept.  Accordingly the claims are not patent eligible under 35 U.S.C. 101.

Additionally, the claims recite a judicial exception, a mental processes, which can be performed in the human mind or via pen and paper (Judicial Exception – Yes – mental process).  
The claimed steps of deriving a first yield prediction function, extracting a part of the measurement yield data and deriving a second yield prediction function all describe the abstract idea.  These limitations as drafted are directed to a process that under its reasonable interpretation covers performance of the steps in the mind but for the recitation of the generic computer components.  Other than the recitation of a collector (software per se, Claim 12 only) and processor (Claim 12 only) nothing in the claimed steps precludes the step from practically being performed in the mind.  The claims do not recite additional elements that are sufficient to amount to significantly more than the abstract idea because the step(s) of collecting/collect process result data and collect real yield data are directed to insignificant pre-solution activity (i.e. data gathering).  The mere nominal recitation 
The claims do not integrate the abstract idea into a practical application.  The generic collector (software per se, Claim 12 only) and processor (Claim 12 only) are recited at a high level of generality merely performs generic computer functions of collecting and processing data.  The generic processor merely applies the abstract idea using generic computer components.   The elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.  The claims do not recite improvements to the functioning of a computer or any other technology field (MPEP 2106.05(a)), the claims do not apply or use the abstract idea to effect a particular treatment or prophylaxis for a disease or medical condition, the claims to do apply the abstract idea with a particular machine (MPEP 2106.05(b)), the claims do not effect a transformation or reduction of a particular article to a different state or thing (e.g. data remains data even after processing; MPEP 2106.05(c)), the claims no not apply or use the abstract idea in some other meaningful way beyond generally linking the user of the abstract idea to a particular technological environment (i.e. a generic computer) such that the claim as a whole is more than a drafting effort designed to monopolize the abstract idea (MPEP 2106.05(e)).  The recited generic computing elements are no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.  (Integrated into a Practical Application – No).
As discussed above the additional elements in the claims amount to no more than a mere instruction to apply the abstract idea using generic computing components, wherein mere instructions to apply an judicial exception using generic computer components cannot integrate a judicial exception into a practical application or provide an inventive concept.  For the collecting/collect steps that were 
The claims are ineligible under 35 U.S.C. 101 as being directed to an abstract idea without significantly more.

Regarding dependent claims 2-11, the claims are directed to the abstract idea of manufacturing yield prediction and merely further limit the abstract idea claimed in independent claims 1 and 12.  
Claim 2 further limits the abstract idea by grouping field measurement data, selecting representative data and deriving the first yield prediction function using the selected data (a more detailed abstract idea remains an abstract idea).  Claim 3 further limits the abstract idea by grouping field measurement data, selecting representative data and deriving the second yield prediction function using the selected data (a more detailed abstract idea remains an abstract idea).  Claim 4 further limits the abstract idea by limiting the representative data to data having maximum yield and the yield prediction function predicts maximum yield (a more detailed abstract idea remains an abstract idea).  Claim 5 further limits the abstract idea by grouping a number of groups (a more detailed abstract idea remains an abstract idea).  Claim 6 further limits the abstract idea by not selecting representative data (a more detailed abstract idea remains an abstract idea).  Claim 7 further limits the abstract idea by extracting yield data based on comparing real and predicted yield data (a more detailed abstract idea remains an abstract idea).  Claim 8 further limits the abstract idea by comparing an absolute difference 

None of the limitations considered as an ordered combination provide eligibility because taken as a whole the claims simply instruct the practitioner to apply the abstract idea to a generic computer.  

Further regarding claims 1-12, Applicant’s specification discloses that the claimed elements directed to a collector (software per se, Claim 12 only) and processor (Claim 12 only) at best merely comprise generic computer hardware which is commercially available. More specifically Applicant’s claimed features directed to a system do not represent custom or specific computer hardware circuits, instead the terms merely refers to commercially available software and/or hardware. Thus, as to the system recited, "the system claims are no different from the method claims in substance. The method claims recite the abstract idea implemented on a generic computer; the system claims recite a handful of generic computer components configured to implement the same idea." See Alice Corp. Pry. Ltd., 134 S.Ct. at 2360.
Accordingly the claims merely recite manipulating data utilizing generic computer hardware (e.g. processor, etc.). Generic computers performing generic computer functions, alone, do not amount to significantly more than the abstract idea. Further the lack of detail of the claimed embodiment in 
Accordingly the claims merely recite manipulating data utilizing generic computer hardware (e.g. memory, processor, etc.).  Generic computers performing generic computer functions, alone, do not amount to significantly more than the abstract idea. Further the lack of detail of the claimed embodiment in Applicant’s disclosure is an indication that the claims are directed to an abstract idea and not a specific improvement to a machine.
Accordingly given the broadest reasonable interpretation and in light of the specification the claims are interpreted to include the process steps being performed by a human mind or via pen and paper.  The claim limitations which recite a computer implemented method is at best recite generic, well known hardware.  However, the recited generic hardware simply performs generic computer function of storing, accessing, displaying or processing data. Generic computers performing generic, well known computer functions, alone, do not amount to significantly more than the abstract idea.  Further the recited memories are part of every conventional general purpose computer.  
Applicant has not demonstrated that a special purpose machine/computer is required to carry out the claimed invention.  A special purpose machine is now evaluated as part of the significantly more analysis established by the Alice decision and current 35 U.S.C. 101 guidelines.  It involves/requires more than a machine only broadly applying the abstract idea and/or performing conventional functions.

Applicant’s specification discloses that the claimed elements directed to a system, processor, interface, component and memory merely comprise generic computer hardware which is commercially available.  More specifically Applicant’s claimed features directed to a system and components do not represent custom or specific computer hardware circuits, instead the term system merely refers to commercially available software and/or hardware.   Thus, as to the system recited, "the system claims 
Accordingly the claims merely recite manipulating data utilizing generic computer hardware (e.g. processor).  Generic computers performing generic computer functions, alone, do not amount to significantly more than the abstract idea. Further the lack of detail of the claimed embodiment in Applicant’s disclosure is an indication that the claims are directed to an abstract idea and not a specific improvement to a machine.
Accordingly given the broadest reasonable interpretation and in light of the specification the claims are interpreted to include the process steps being performed by a human mind or via pen and paper.  The claim limitations which recite a collector (software per se, Claim 12 only) and processor (Claim 12 only) or similar generic computer structures which at best recite generic, well known hardware.  However, the recited generic hardware simply performs generic computer function of storing, accessing, displaying or processing data. Generic computers performing generic, well known computer functions, alone, do not amount to significantly more than the abstract idea.  Further the recited memories are part of every conventional general purpose computer.




Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3, 5-7 and 10-12 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Moyne et al., U.S. Patent Publication No. 20090228129.

Regarding Claims 1 and 12, Moyne et al. discloses a system and method comprising:
Collecting process result data measured after a process is performed (Figure 1, Element 115; Paragraphs 32, 32, 41, 46), 156;
Collecting real yield data regarding each of the collected process result data (Figure 1, Element 115; Figure 2, Element 215; Paragraphs 46, 95, 156; Figures 5B-5E);
Deriving (constructing, creating, etc.) a first yield prediction function by using the measurement yield data which is a pair of the measured process result data and the real yield data (figure 2, Element 255, 228; e.g. baseline model; Paragraphs 46-48, 124-126);
Extracting a part (subset) of the measurement yield data by using the first yield prediction function (Paragraphs 127, 128, 157; Figure 6); and

Moyne et al. further discloses a system comprising a collector for collecting process/yield data and a processor for deriving first/second yield functions (Figures 1, 10).

Regarding Claims 2 and 3, Moyne et al. discloses a system and method comprising:
First/second grouping of measurement field data into a plurality of groups (Paragraphs 45, 156, 157; Figure 8),
First/second selecting representative data from the respective groups (Paragraphs 45, 156, 157; Figure 8);
Deriving the first/second yield prediction function using the selected representative data (Paragraphs 45, 156, 157; Figure 8).

Regarding Claim 5, Moyne et al. discloses a system and method wherein a number of groups grouped at the first step is different from a number of groups at the second grouping step (Paragraphs 127, 128, 157; Figure 6).

Regarding Claim 6, Moyne et al. discloses a system and method wherein the first/second selection do not select representative data from a group that does not include measurement yield data (Paragraphs 37, 48, 96, 124, 126).

Regarding Claim 7, Moyne et al. discloses a system and method wherein the extracts a part of the measurement yield data based on a result of comparing real result data and predicted yield data by putting the process data into the first yield prediction function (Paragraphs 47, 126, 153, 157).

Regarding Claim 10, Moyne et al. discloses a system and method wherein the process is any one of a plurality of processes constituting a manufacturing process (non-functional intended use; Paragraph 142; Figure 7B; Abstract).

Regarding Claim 11, Moyne et al. discloses a system and method wherein the manufacturing process is a manufacturing process of a semiconductor or a display (non-functional intended use; Paragraph 142; Figure 7B; Abstract).



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Moyne et al., U.S. Patent Publication No. 20090228129 as applied to the claims, and further in view of Liao et al., U.S. Patent Publication No. 20120110531.  
 
Regarding Claim 4, Moyne et al. discloses a system and method wherein the goal/objective is to maximize yield (Paragraph 105).

Moyne et al. does not disclose that the function is a maximum yield prediction as claimed.

Liao et al., from the same field of endeavor of predicting yields for a semiconductor manufacturing process, discloses a system and method comprising wherein measurement-yield data has a maximum yield data and the yield prediction function is a maximum yield prediction function (Paragraph 45; Figures 4, 16).

.



Claims 8 and 9 is rejected under 35 U.S.C. 103 as being unpatentable over Moyne et al., U.S. Patent Publication No. 20090228129 as applied to the claims, and further in view of Official notice

	Regarding Claims 8 and 9, while the utilizing of absolute differences between actual and predicted results is an old and very well-known calculation, commonly performed to assess the quality/error rate of a forecasted value Moyne et al. does not disclose an absolute difference as claimed.

	Official notice is taken that calculating an absolute difference between real (actual) data and predicted/forecast data as a means of comparing actual vs. forecasted values is old, very well-known and widely used mathematical operation/calculation commonly used to calculate an accuracy/error level associated with a forecasted value.  Support for this old and well-known fact can be found in at least the following references:  (Wilde, Modeling Semiconductor Performance and Yield with Empirical data Use Monte Carlo Methods, 2009:  Page 14; Figure 2.3 - compare actual v. expected yield - difference between - model error; Paragraph 2, Page 6; P1, Page 31; Last Paragraph, Page32)

It would have been obvious to one skilled in the art that the system and method as disclosed by Moyne et al. would have benefited from utilizing well-known error correction parameters, including but not limited to the widely used absolute difference between predicted and actual values, in view of official notice., since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT L JARRETT whose telephone number is (571)272-7033. The examiner can normally be reached M-TH 6am-4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Gart can be reached on (571) 272-3955. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

SCOTT L. JARRETT
Primary Examiner
Art Unit 3623



/SCOTT L JARRETT/Primary Examiner, Art Unit 3623